161 F.3d 528
78 Fair Empl. Prac. Cas. (BNA) 831,75 Empl. Prac. Dec. P 45,761Paula Corbin JONES, Appellant,v.William Jefferson CLINTON, Danny Ferguson, Appellees.Dulles Area Chapter of the National Organization of Women(DACNOW); Women's Equal Rights Legal Defense andEducation Fund (WERLDEF); JudicialWatch, Inc., Amicus on Behalfof Appellant.
No. 98-2161.
United States Court of Appeals,Eighth Circuit.
Dec. 2, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, Chief Judge, ROSS, and BEAM, Circuit Judges.

ORDER

1
The Court has before it the joint motion of all the parties to this civil litigation to voluntarily dismiss Ms. Jones's appeal.  The joint motion recites that on November 13, 1998, the parties reached an out-of-court settlement, and that each party has agreed to bear his or her own costs of the appeal.


2
The joint motion to dismiss the appeal is granted subject to the terms of the out-of-court settlement agreement which the parties attached to and incorporated by reference in their joint motion to voluntarily dismiss the appeal.


3
The motion of Judicial Watch, Inc. for leave to file an amicus curiae brief in opposition to dismissal is denied.


4
The appeal is dismissed.